PER CURIAM.
By this appeal, we are called upon to review the final decree rendered in a declaratory decree proceeding, adjudicating certain rights and responsibilities of parties to a lease agreement.
We affirm the action of the chancellor. It appears that the clause in dispute was ambiguous and the chancellor’s decree is amply supported by the evidence. There*749fore, same should be affirmed. See: Rimer v. Mortgage Guarantee Corp., Fla. App.1964, 168 So.2d 549; Seiff v. Presto Brick Machine Corp., Fla.App.1964, 168 So.2d 700.
Affirmed.